Exhibit 10.7

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, made effective as of this                day of
                               , 20    , by and between Broadwind Energy, Inc.,
a Delaware corporation (the “Company”), and
                                          (“Participant”).

 

RECITALS

 

A.            Participant on the date hereof is a key employee, officer or
director of, or consultant or advisor to, the Company or one of its Affiliates;
and

 

B.            The Company wishes to grant a stock appreciation right to
Participant to pursuant to the Company’s 2007 Equity Incentive Plan (the
“Plan”); and

 

C.            The Administrator of the Plan has authorized the grant of a stock
appreciation right to Participant and has determined that, as of the effective
date of this Agreement, the fair market value of the Company’s Common Stock is
                                   Dollars ($                    ) per share
(the “Exercise Price”).

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF SAR

 

The Company hereby grants to Participant on the date set forth above (the “Date
of Grant”), stock appreciation rights (the “SAR”) with respect to an aggregate
of                                    (                   ) shares of Common
Stock at the Exercise Price on the terms and conditions set forth herein, and
subject to adjustment pursuant to Section 14 of the Plan.

 

ARTICLE II.   DURATION AND EXERCISABILITY

 

A.            General.  The term during which the SAR may be exercised shall
terminate on                                                    ,
                             except as otherwise provided in Article II.B and
Article II.C below.  The SAR shall vest and become exercisable according to the
following schedule:

 

Vesting Date

 

Cumulative Percentage of
Shares

 

 

 

,20

 

 

,20

 

 

,20

 

 

,20

 

 

 

Once the SAR becomes fully exercisable, Participant may continue to exercise the
SAR under the terms and conditions of this Agreement until the termination of
the SAR as provided herein.  If Participant does not exercise the SAR with
respect to the full number of shares for which Participant is then entitled,
Participant

 

--------------------------------------------------------------------------------


 

may, upon any subsequent exercise prior to the SAR’s termination, exercise the
SAR for such previously unexercised portion.

 

B.            Termination of Employment for Reasons Other Than Death or
Disability.  In the event Participant ceases to be [a key employee or officer]
[a consultant or advisor] [a director]  of the Company or any Affiliate for any
reason other than death or an event that constitutes permanent and total
disability within the meaning of Section 22(e)(3) of the Code (“Disability”),
any unexercised portion of this SAR which was exercisable as of the date of such
termination may be exercised, in whole or in part, by Participant before the
earlier of (i) the close of business on the three-month anniversary date of such
termination of employment, and (ii) the Expiration Date.  To the extent this SAR
was not exercisable upon such termination of employment, or if Participant does
not exercise the unexercised portion of the SAR that was exercisable within the
time specified in this Article II.B, all rights of Participant under this SAR
shall terminate, and the SAR shall thereafter be void.

 

C.            Termination of Employment Due to Death or Disability.  In the
event Participant ceases to be [a key employee or officer] [a consultant or
advisor] [a director]  of the Company or any Affiliate by reason of death or
Disability, any unexercised portion of this SAR which was exercisable as of the
date of such termination may be exercised, in whole or in part, by Participant
(or by Participant’s heirs or legal representative(s) in the event of death or
Disability) before the earlier of (i) the close of business on the twelve-month
anniversary date of such termination of employment and (ii) the Expiration
Date.  To the extent this SAR was not exercisable upon such termination of
employment, or if Participant does not exercise the unexercised portion of the
SAR that was exercisable within the time specified in this Article II.C, all
rights of Participant under this SAR shall terminate, and the SAR shall
thereafter be void.

 

ARTICLE III.  MANNER OF EXERCISE AND PAYMENT

 

A.            General.  The SAR may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering written notice of exercise to the Company at its
principal office. The notice shall state the number of shares as to which the
SAR is being exercised.  The exercise of the SAR shall be deemed effective upon
receipt of such notice by the Company, and the date of such receipt shall be the
“date of exercise” for all purposes under this Agreement.  The SAR may be
exercised with respect to some or all of the exercisable shares and, if
partially exercised, may be so exercised as to the unexercised shares any number
of times during the term of the SAR as provided herein.

 

B.            Form of Payment.  Upon the exercise of all or a portion of the
SAR, Participant shall be entitled to (1) that number of shares of Stock having
an aggregate Fair Market Value equal to (i) the excess of (A) the per share Fair
Market Value of the Company’s Common Stock as of the date of exercise over
(B) the per share exercise price specified in Article I above, multiplied by
(ii) the number of shares specified in the Participant’s notice of exercise;
(2) a cash payment equal to (i) the excess of (A) the per share Fair Market
Value of the Company’s Common Stock as of the date of exercise over (B) the per
share exercise price specified in Article I above, multiplied by (ii) the number
of shares specified in the Participant’s notice of exercise; OR  (3) a
combination of cash and shares of stock having a value equal to (i) the excess
of (A) the per share Fair Market Value of the Company’s Common Stock as of the
date of exercise over (B) the per share exercise price specified in Article I
above, multiplied by (ii) the number of shares specified in the Participant’s
notice of exercise.  Participant may indicate his or her preference for the form
of settlement of the SAR, however the Administrator shall make the final
determination of whether the SAR is settled in Common Stock, cash, or a
combination thereof.

 

C.            Stock Transfer Records.  As soon as practicable after the
effective exercise of all or any part of the SAR, Participant shall be recorded
on the stock transfer books of the Company as the owner of the shares

 

2

--------------------------------------------------------------------------------


 

purchased, and the Company may deliver to Participant one or more duly issued
stock certificates evidencing such ownership.  All requisite original issue or
transfer documentary stamp taxes shall be paid by the Company.

 

ARTICLE IV.   NONTRANSFERABILITY

 

This SAR shall not be transferable, in whole or in part, by Participant, other
than by will or by the laws of descent and distribution, prior to the date the
risks of forfeiture described in this Agreement have lapsed.  If Participant
shall attempt any transfer of this SAR prior to such date, such transfer shall
be void and this SAR shall terminate.

 

ARTICLE V.  WITHHOLDING TAXES

 

To permit the Company to comply with all applicable federal and state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that, if necessary, all applicable federal and state payroll, income or
other taxes are withheld from any amounts payable by the Company to
Participant.  If the Company is unable to withhold such federal and state taxes,
for whatever reason, Participant hereby agrees to pay to the Company an amount
equal to the amount the Company would otherwise be required to withhold under
federal or state law.  Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part (i) by delivering shares of
common stock, or (ii) by electing to have the Company withhold shares of Common
Stock otherwise issuable to Participant as a result of the exercise of this SAR,
in either case having a Fair Market Value, as of the date the amount of tax to
be withheld is determined under applicable tax law, equal to the minimum amount
required to be withheld for tax purposes based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from such exercise. 
Participant’s request to deliver shares or to have shares withheld for purposes
of such withholding tax obligations shall be made on or before the date that
triggers such obligations or, if later, the date that the amount of tax to be
withheld is determined under applicable tax law.  Participant’s request shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3 or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities and Exchange Act of 1934, if applicable.

 

ARTICLE VI.   CAPITAL ADJUSTMENTS

 

Except as otherwise specifically provided in any employment, change of control,
severance or similar agreement executed by Participant and the Company, pursuant
and subject to Section 14 of the Plan, certain changes in the number or
character of the Common Stock of the Company (through sale, merger,
consolidation, exchange, reorganization, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise) may
result in an adjustment, reduction or enlargement, as appropriate, in the number
of shares subject to this SAR.  Any additional shares that are credited pursuant
to such adjustment shall be subject to the same restrictions as are applicable
to the shares with respect to which the adjustment relates.

 

ARTICLE VII.   BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE VIII.  2007 EQUITY INCENTIVE PLAN

 

The SAR represented by this Agreement has been granted under, and is subject to
the terms of, the Plan.  The terms of the Plan are hereby incorporated by
reference herein in their entirety and Participant, by execution hereof,
acknowledges having received a copy of the Plan.  Capitalized terms not defined
herein shall have the

 

3

--------------------------------------------------------------------------------


 

meaning set forth in the Plan.  The provisions of this Agreement shall be
interpreted as to be consistent with the Plan and any ambiguities herein shall
be interpreted by reference to the Plan.  In the event that any provision hereof
is inconsistent with the terms of the Plan, the latter shall prevail.

 

ARTICLE IX.  NON-SOLICITATION

 

A.            Restrictive Covenant.  During the period beginning on the date of
this SAR and ending on the later of (i) one year following the termination of
Participant’s employment with, or service to, the Company or an Affiliate
pursuant to Article II.B or (ii) the expiration of this SAR pursuant to Article
II.A or Article II.C, Participant shall not, except with the express prior
written consent of the Company:  (i) directly or indirectly, either for
Participant, or on behalf of any of the Company’s or any Affiliate’s competitors
(“Competitors”): (1) induce or attempt to induce any employee, independent
contractor or consultant of the Company or any Affiliate to leave the employ of,
or terminate its engagement with, the Company or any Affiliate; or (2) in any
way interfere with the relationship between the Company or any Affiliate and any
employee, independent contractor or consultant of the Company or any affiliate;
or (ii) directly or indirectly, either for Participant, or on behalf of any of
the Competitors, solicit the business of any person or entity known to
Participant to be a customer of the Company or any of its Affiliates, where
Participant, or any person reporting to Participant, had an ongoing business
relationship or had made substantial efforts with respect to such customer
during Participant’s employment with, or service to, the Company or an
Affiliate.

 

B.            Violation of Restrictive Covenant.  Participant, by accepting this
SAR, agrees that the foregoing covenants are reasonable with respect to their
duration and scope.  Participant further acknowledges that the restrictions are
reasonable and necessary for the protection of the legitimate business interests
of the Company and its Affiliates, that they create no undue hardships, that any
violation of these restrictions would cause substantial injury to the Company
and its Affiliates, and that such restrictions were a material inducement to the
Company to grant this SAR.  In the event of any violation or threatened
violation of these restrictions, any and all rights of Participant under this
SAR, whether unvested or vested, shall be forfeited and shall immediately
terminate and shall thereafter be void.

 

ARTICLE X.  MISCELLANEOUS

 

A.            Employment or Other Relationship; Rights as a Stockholder. 
Nothing in this Agreement shall be construed to (a) limit in any way the right
of the Company or any Affiliate to terminate the status of Participant as an
employee of the Company at any time, or (b) be evidence of any agreement or
understanding, express or implied, that the Company or any Affiliate will employ
Participant in any particular position, at any particular rate of compensation
or for any particular period of time.  Participant shall have no rights as a
stockholder with respect to shares issued under this Agreement until such shares
have been issued to Participant.  No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 14 of the Plan.

 

B.            Securities Law Compliance.  Participant shall not transfer or
otherwise dispose of the shares of Stock received pursuant to this Agreement
until such time as counsel to the Company shall have determined that such
transfer or other disposition will not violate any state or federal securities
laws.  Participant may be required by the Company, as a condition of the
effectiveness of this SAR, to agree in writing that all Stock subject to this
Agreement shall be held, until such time that such Stock is registered and
freely tradable under applicable state and federal securities laws, for
Participant’s own account without a view to any further distribution thereof,
that the certificates for such shares shall bear an appropriate legend to that
effect and that such shares will be not transferred or disposed of except in
compliance with applicable state and federal securities laws.

 

4

--------------------------------------------------------------------------------


 

C.            Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
stockholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this SAR or any of the
underlying shares of Common Stock without the prior written consent of the of
the underwriter(s) or its representative(s).

 

D.            Blue Sky Limitation.  Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of issued but unexercised stock purchase rights so as to
comply with any state securities or Blue Sky law limitations with respect
thereto, the Administrator of the Company shall accelerate the vesting of this
restricted stock award, provided that the Company gives Participant 15 days’
prior written notice of such acceleration.  Notice shall be deemed given when
delivered personally or when deposited in the United States mail, first class
postage prepaid and addressed to Participant at the address of Participant on
file with the Company.

 

E.             Accounting Compliance.  Participant agrees that, if a
“transaction” (as defined in Section 14 of the Plan) occurs, and Participant is
an “affiliate” of the Company or any Affiliate (as defined in applicable legal
and accounting principles) at the time of such transaction, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.

 

F.             Stock Legend.  The Administrator may require that the
certificates for any shares of Common Stock issued to Participant (or, in the
case of death, Participant’s successors)  under this Agreement shall bear an
appropriate legend to reflect the restrictions of this Article; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable this Article X.

 

G.            Shares Reserved.  The Company shall at all times during the term
of this SAR reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

H.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud and inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook County,
Illinois select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such disputes.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Chicago,
Illinois.

 

5

--------------------------------------------------------------------------------


 

ARTICLE XI.   GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

[Signature page  follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

BROADWIND ENERGY INC.

 

 

 

 

 

 

 

By:

 

Its:

 

 

 

 

By execution hereof, the Participant
acknowledges having received a copy of the
Plan.

PARTICIPANT

 

 

 

--------------------------------------------------------------------------------